Citation Nr: 1806849	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for generalized anxiety disorder including panic attacks and agoraphobia prior to February 3, 2014.  

2. Entitlement to a rating in excess of 70 percent for generalized anxiety disorder including panic attacks and agoraphobia from February 3, 2014 forward. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of TDIU is addressed in the REMAND.



FINDINGS OF FACT

1. Prior to February 3, 2014, the Veteran's generalized anxiety disorder including panic attacks and agoraphobia was manifested by daily panic attacks, extreme anxiety and agoraphobia that resulted in occupational and social impairment with deficiencies in most areas.

2. Generalized anxiety disorder including panic attacks and agoraphobia was manifested by daily panic attacks, extreme anxiety, and agoraphobia that resulted in no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher, have been met for generalized anxiety disorder including panic attacks and agoraphobia prior to February 3, 2014. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2017).

2. The criteria for a rating in excess of 70 percent, for generalized anxiety disorder including panic attacks and agoraphobia have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. 

I. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App. 505 (2007). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

DC 9400 is rated using the General Rating Formula for Mental Disorders. Under the General Rating Formula for Mental Disorders. a 50 percent rating is warranted when there is "occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships."  38 C.F.R. § 4.130, DC 9400.  

A 70 percent rating is warranted when there is "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships." Id.

A 100 percent rating is warranted when there is "total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name." Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117.

Period prior to February 3, 2014

Prior to February 3, 2014, the Veteran reported severe anxiety, daily panic attacks, difficulty falling and staying asleep, and frequent over checking of locks, doors, and windows. As these are lay observable symptoms, he is competent to report them. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Treatment notes from September 2008 indicate that the Veteran "lives by himself in a small apartment, has no friends and has great difficulty attending a support group at the Ukiah VA Clinic due to his acute anxiety. He is unable to travel outside of his immediate community due to his agoraphobia." 

The Veteran received a VA examination in August 2010. Due to the Veteran's anxiety and agoraphobia, he was unable to travel to the appointment, so it was conducted over V-Tel. The examiner noted that the Veteran was "appropriately dressed and groomed and open and cooperative." There was no "impairment in communication, no unusual motor movements or dysfunctional behavior patterns." The Veteran's abstract reasoning, concentration, and memory were all normal. The examiner also noted that the Veteran reported "passing suicidal thoughts," but that he had made no attempts and that there was no current risk. There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physical evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App.295, 300 (2008).

The Board finds that the evidence supports a rating of 70 percent for the period prior to February 3, 2014. The Veteran's anxiety was constant and his panic attacks occurred daily. He had no friends and was unable to form new social relationships due to his anxiety. He was unable even to travel to receive his VA examination, which had to be conducted over V-Tel. All of this suggests occupational and social impairment with deficiencies in most areas. However, his symptoms do not rise to the level of total occupational and social impairment which would warrant a 100 percent rating. He was still able to communicate and think clearly, maintain hygiene and perform other activities of daily living. He did not pose a danger to himself or others or display evidence of persistent delusions or hallucinations. For these reasons, the Board finds that the Veteran's symptoms warrant a rating of 70 percent, but no higher, for the period prior to February 3, 2014. 

70 Percent

Of record is a Disability Benefits Questionnaire (DBQ) submitted by the Veteran's VA doctor on February 3, 2014. The doctor listed the Veteran's symptoms as "depressed mood, anxiety, suspiciousness, near-continuous panic or depression, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and inability to establish and maintain effective relationships." He also stated that the Veteran "continutes to be unable to engage in social/occupational activities," and noted that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas. 

The Board finds that the evidence presented most closely approximates the criteria for a 70 percent rating. The Veteran's symptoms appear to be consistent with those prior to February 3, 2014. He still suffers from daily panic attacks and constant anxiety and is unable to travel or form new relationships. However, as before, the symptoms do not warrant a 100 percent rating as they do not result in total occupational and social impairment. The Veteran is still able to function and perform everyday tasks. His cognitive skills appear to be intact, and he does not pose a danger to himself or to others. The Board therefore finds that a rating in excess of 70 percent is not warranted. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 70 percent for the Veteran's service-connected generalized anxiety disorder including panic attacks and agoraphobia. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

ORDER

The rating for generalized anxiety disorder including panic attacks and agoraphobia prior to February 3, 2014 is increased to 70 percent. 

Entitlement to a rating in excess of 70 percent for generalized anxiety disorder including panic attacks and agoraphobia is denied.



REMAND

The issue of TDIU has been raised by the record.  The file does not seem to contain a 21-8940.  The AOJ should undertake appropriate development and adjudicate the issue.  Therefore, the issue is remand for such action.

The Veteran should be requested to complete a 21-8940.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


